                                    Case 8:17-cv-01698-AG-KES Document 77 Filed 05/07/19 Page 1 of 4 Page ID #:2558



                                          1    James M. Mulcahy (SBN 213547)
                                          2    jmulcahy@mulcahyllp.com
                                               Filemon Carrillo (SBN 314220)
                                          3    fcarrillo@mulcahyllp.com
                                          4    MULCAHY LLP
                                          5    Four Park Plaza, Suite 1230
                                               Irvine, California 92614
                                          6    Telephone: (949) 252-9377
                                          7    Facsimile: (949) 252-0090
                                               Attorneys for Plaintiff
                                          8    BRONZED SUGAR, LLC
                                          9
                                          10                             UNITED STATES DISTRICT COURT
Tel (949) 252-9377 ∙ Fax (949) 252-0090




                                          11          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                          12
        Irvine, California 92614
         4 Park Plaza, Ste. 1230




                                          13   BRONZED SUGAR, LLC, a California                Case No.:)8:17-cv-01698-AG (KESx)
             MULCAHY LLP




                                               limited liability corporation,                           )
                                          14                                                            J
                                                                                               JOINT STIPULATION          TO DISMISS
                                                            Plaintiff,
                                          15                                                    O
                                                                                               WITH PREJUDICE
                                                                                                I
                                          16                       v.
                                                                                                N
                                          17                                                    T
                                               SUGARED + BRONZED, LLC, a                       Complaint  filed: Sept. 28, 2017
                                          18                                                    )
                                               Maryland limited liability corporation;
                                                                                                        )
                                          19   and DOES 1 through 10, inclusive,
                                                                                                        )
                                          20                                                            )
                                                            Defendants.                                 )
                                          21                                                            )
                                          22                                                            )
                                          23                                                            )
                                                                                                        )
                                          24
                                               AND RELATED COUNTER-CLAIMS
                                          25
                                          26
                                          27
                                          28



                                                                                         -1-
                                    Case 8:17-cv-01698-AG-KES Document 77 Filed 05/07/19 Page 2 of 4 Page ID #:2559



                                          1
                                                     This stipulation is entered into by and between Plaintiff and Counter-
                                          2
                                               Defendant Bronzed Sugar, LLC (“Plaintiff”) and Defendant and Counter-Claimant
                                          3
                                               Sugared + Bronzed, LLC (“Defendant,” and collectively, the “Parties”), by and
                                          4
                                               through counsel of record, pursuant to Rule 41 of the Federal Rules of Civil
                                          5
                                               Procedure and Central District of California Local Rule 7-1.
                                          6
                                                     Whereas, Plaintiff filed its Complaint [Dkt. No. 1] against Defendant on
                                          7
                                               September 17, 2017;
                                          8
                                                     Whereas, Defendant filed its Amended Counterclaim against Plaintiff on
                                          9
                                               January 10, 2018;
                                          10
                                                     Whereas, on January 30, 2019, the Parties participated in a mediation before
Tel (949) 252-9377 ∙ Fax (949) 252-0090




                                          11
                                               The Honorable Magistrate Judge Karen E. Scott pursuant to this Court’s order,
                                          12
        Irvine, California 92614




                                               [Dkt. No. 57];
         4 Park Plaza, Ste. 1230




                                          13
             MULCAHY LLP




                                                     Whereas, at the mediation, the Parties arrived at a full settlement agreement
                                          14
                                               resolving this action (the “Settlement”);
                                          15
                                                     Whereas, the parties to the Settlement have agreed that any dispute
                                          16
                                               concerning the enforcement of the Settlement shall be subject to the exclusive
                                          17
                                               jurisdiction of the United States District Court for the Central District of California
                                          18
                                               (the “Central District of California”);
                                          19
                                                     Whereas, the parties to the Settlement have agreed to be subject to the
                                          20
                                               personal jurisdiction of the Central District of California in connection with any
                                          21
                                               dispute concerning the enforcement of the Settlement; and
                                          22
                                                     Whereas, the Settlement requires the parties to jointly dismiss this litigation
                                          23
                                               with prejudice upon the certain actions that have now taken place;
                                          24
                                                     Therefore, Plaintiff and Defendant hereby stipulate as follows:
                                          25
                                                     1. Plaintiff’s Complaint against Defendant is hereby dismissed in its entirety
                                          26
                                                         with prejudice;
                                          27
                                                     2. Defendant’s Counterclaim against Plaintiff is hereby dismissed in its
                                          28
                                                         entirety with prejudice.


                                                                                           -2-
                                    Case 8:17-cv-01698-AG-KES Document 77 Filed 05/07/19 Page 3 of 4 Page ID #:2560



                                          1
                                               Dated: 05/06/2019                     MULCAHY LLP
                                          2
                                          3
                                                                             By:         /s/ Filemon Carrillo
                                          4                                          Filemon Carrillo
                                          5                                          Attorneys for Plaintiff/Counter-
                                                                                     Defendant Bronzed Sugar, LLC
                                          6
                                          7    Dated: 05/06/2019                     OFFIT KURMAN, P.A.
                                          8
                                          9                                  By:        /s/ Angela Pallozzi
                                          10                                         Angela Pallozzi
Tel (949) 252-9377 ∙ Fax (949) 252-0090




                                          11                                         Attorneys for Defendant/Counter-
                                                                                     Claimant Sugared + Bronzed, LLC
                                          12
        Irvine, California 92614
         4 Park Plaza, Ste. 1230




                                          13
             MULCAHY LLP




                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28



                                                                               -3-
                                    Case 8:17-cv-01698-AG-KES Document 77 Filed 05/07/19 Page 4 of 4 Page ID #:2561



                                          1
                                          2
                                          3
                                          4
                                          5
                                          6
                                          7
                                          8
                                          9
                                          10
Tel (949) 252-9377 ∙ Fax (949) 252-0090




                                          11
                                          12
        Irvine, California 92614
         4 Park Plaza, Ste. 1230




                                          13
             MULCAHY LLP




                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28



                                               ______________________________________________________________________________
